915 P.2d 282, 284 (1996) (quoting CuIverson v. State, 95 Nev. 433, 435, 596
                 P.2d 220, 221-22 (1979)); see also Harmelin v. Michigan, 501 U.S. 957,
                 1000-01 (1991) (plurality opinion) (explaining that Eighth Amendment
                 does not require strict proportionality between crime and sentence; it
                 forbids only an extreme sentence that is grossly disproportionate to the
                 crime). The sentence imposed is within the parameters provided by the
                 relevant statutes, see NRS 200.030, and appellant does not allege that
                 those statutes are unconstitutional. Considering the nature and
                 circumstances of the offense, we are not convinced that the sentence
                 imposed is so grossly disproportionate to the crime as to constitute cruel
                 and unusual punishment. 1 Moreover, appellant stipulated• to a life
                 sentence without the possibility of parole for first-degree murder. He
                 cannot now complain that he received the sentence to which he agreed.
                             Appellant next requests that we remand his case to the
                 district court for an evidentiary hearing to determine the full scope of the
                 issues that should be raised on appeal. He asserts that remand is
                 necessary because counsel was appointed after sentencing and the
                 procedural history of the case sheds no light on the issues he desired this
                 court to consider. An evidentiary hearing is not an appropriate remedy to
                 ascertain what issues should be raised on appeal.




                        'Appellant points out that the Nevada Constitution prohibits
                 punishment that is cruel or unusual, see Nev. Const. art 1, § 6, while the
                 United States Constitution prohibits punishment that is cruel and
                 unusual, see U.S. Const. amend. VIII, and that we should be mindful of
                 that distinction. For the reasons above, appellant has not demonstrated
                 that his sentence is constitutionally infirm under either constitution.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e
                             Having considered appellant's contentions and concluded that
                 they lack merit, we
                             ORDER the judgment of conviction AFFIRMED.




                                        Parraguirre


                  \Do
                 Douglas                                  Cherry
                                                                   akLay

                 cc:   Hon. Carolyn Ellsworth, District Judge
                       Christopher R. Oram
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e